Citation Nr: 1232174	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-14 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based upon the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from November 1939 to May 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.

In March 2009, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 2009 and March 2012, the Board remanded the claim for additional development, to include affording the Veteran a VA examination and readjudication of the claims.  The Veteran was scheduled and notified of the VA examination but failed to report, the claim was then readjudicated.   Thus, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998), Dyment v. West, 13 Vet. App. 141 (1999).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   The Veteran is service-connected for bilateral sensorineural hearing loss, rated as 70 percent disabling; posttraumatic stress disorder (PTSD), rated as 50 percent disabling; residuals of anterior through and through gunshot wound of the left radius, rated as 40 percent disabling; tender scar of the left wrist, rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling.  A total disability rating based on individual unemployability has been in effect since November 24, 2003.  

2.  The Veteran's service-connected disabilities are shown to render him unable to tend to the basic functions of self care without regular assistance from another person and vulnerable to the hazards and dangers incident to his environment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of special monthly compensation based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2011).

2.  The criteria for the assignment of special monthly pension benefits at the housebound rate have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2011); 38 C.F.R. § 3.351(b), 3.351(d), 4.25, 4.71a, 4.97, 4.104, 4.119 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in February 2007 and March 2010 .  These letters detailed the elements of his claims , described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria and the effective date that may be assigned.  The Board finds that this was accomplished in the February 2007 and March 2010 letters.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in September 2006 and June 2008.  The Board finds that these examinations are adequate for rating purposes because they conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Board notes that in March 2012 the Board remanded for the Veteran to be scheduled for a VA examination; however, he failed to report and did not answer or return the VA phone calls in March 2012.  Moreover, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board finds that another remand is warranted. 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  

Aid and attendance

Special monthly compensation is payable to a Veteran who, as a result of his service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

Under 38 C.F.R. § 3.351(c), a Veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

The Veteran has not contended, nor does medical evidence show, that he is legally blind or confined to a nursing home because of mental or physical incapacity.  Thus, the first two criteria of 38 C.F.R. § 3.351(c) are not applicable in this case, and the remaining question is whether there is a factual need for aid and attendance.

The following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

Also, under this section, "bedridden" status will be a proper basis for the determination of the need for regular aid and attendance.  For the purposes of this section, "bedridden" means that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  

Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's conditions are such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (although a Veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present").  

In the present case, the Veteran is currently service-connected for bilateral sensorineural hearing loss, rated as 70 percent disabling; PTSD, rated as 50 percent disabling; residuals of anterior through and through gunshot wound of the left radius, rated as 40 percent disabling; tender scar of the left wrist, rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling.  A total disability rating based on individual unemployability has been in effect since November 24, 2003.  

The Board finds that after a careful review of the medical evidence and by resolving the Veteran the benefit of the doubt, special monthly compensation based on the need for regular aid and attendance of another person is warranted.

At the September 2006 VA examination it was noted that the Veteran had cervical spinal stenosis but maintained independence with activities of daily living and instrumental activities of daily living .  He occasionally needs verbal cueing or minimal assistance with some activities of daily living with lower extremity dressing and bathing.  He was able to stand and ambulate 20 feet with walker.  It was noted that he was also status post bilateral total knee arthroplasties in past with a partial foot drop of the left leg; he also had pain and diminished range of motion in his neck.  He had progressively decreased in his ability to care for his himself and though he wanted to be independent he was gradually declining in his ability to do so safely.  He had to use a cane, a walker for ambulation, and a mobility cart for distances.  The VA examiner stated that the Veteran required daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care. 

The Veteran was afforded a VA examination in June 2008.  It was noted that the Veteran had a weak grip but it was strong enough for simple tasks; he could feed himself, sometimes was successful shaving himself, he could not button his clothes, and needed help using the restroom.  It was noted that the Veteran's lower extremities were not manifested by atrophy, contractures, or limited range of motion; however, his motor strength was weak and he was unsteady when asked to stand.  His range of motion was limited in his upper spine because of pain.  It was noted that the Veteran's arthritic pain affected his ability to stand and ambulate; he used a motorized scooter at all times and used it to travel around his home from room to room.  It was noted that he was not limited to his house because he could use the scooter outside his home; he only used a scooter and he could not use a walker or a cane.  It was noted that he was at a high risk for falls.  The VA examiner stated that the Veteran required daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care. 

In a February 2010 Louisiana Department of Veterans Affairs examination it was noted that he was under care of a nurse.  It was noted that he could not walk due to pain, could not feed himself because of tremors, and needed help dressing, bathing, and getting out of bed.  He could take brief excursions away from his home, for one hour at most.  His diagnoses included hypertension, coronary artery disease status post myocardial infarction and stent, congestive heart failure, hearing loss, depression/anxiety, PTSD, and chronic back pain.  It was stated that he could not avoid dangers like fires and he used his scooter most of the time and he could not walk at all.  It was further stated that the Veteran did not have the ability to contract or manage his own affairs due to his diagnosed mental condition.

A VA outpatient treatment record dated in February 2011 shows that the Veteran was said to have multiple medical problems for which he needs 24/7 care.

On review of the evidence above, the Board finds the medical evidence of record is in relative equipoise as to whether the Veteran is in need of regular aid and attendance of another person due to his service-connected disabilities.  While the medical evidence clearly suggests that the Veteran is in need of regular aid and attendance of another person, it is unclear whether such is needed because of the Veteran's service-connected disabilities.  In this regard, the Board finds probative the February 2010 Louisiana Department of Veterans Affairs examination report wherein the Veteran's diagnoses impacting his need for assistance included hearing loss and PTSD, for which service connection is in effect.  As it is not possible for the Board to separate the effects of the service connected conditions versus the non-service connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing the need for the aid and attendance of another to the service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The medical evidence shows that the Veteran needs assistance with feeding himself, dressing or undressing himself, and is only mobile with the assistance of a motorized scooter which are by reason of his service-connected disabilities.  In addition, it was specifically stated in February 2010 that the Veteran could not avoid dangers.  The Board notes that the criteria listed in 38 C.F.R. § 3.352(a) does not need to be all met but at least some of the criteria and as demonstrated herein above, the Veteran has met the criteria of 38 C.F.R. § 3.352(a).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By "reasonable doubt" is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim; it is a substantial doubt that within the range or probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case the Board finds the evidence is at least in equipoise in showing the Veteran's inability to perform the functions of daily living without assistance of another is due to his service-connected disabilities.  Accordingly, with resolution of the doubt in the Veteran's favor the criteria of 38 C.F.R. § 3.352(a) are met.

Housebound Rate

Special monthly compensation at the housebound rate is payable, in pertinent part, when a Veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2)  (2011). 

Under subsection 1114(s), benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, no one of which is rated at 100 percent.  Further, the United States Court of Appeals for Veterans Claims (Court) has held that although a total disability rating based on individual unemployability (TDIU) may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). 

In this case, service connection is currently in effect for bilateral sensorineural hearing loss, rated as 70 percent disabling; PTSD rated as 50 percent disabling; residuals of anterior through and through gunshot wound of the left radius, rated as 40 percent disabling; tender scar of the left wrist, rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling.  A total disability rating based on individual unemployability has been in effect since November 24, 2003.  

In March 2012 the Board remanded in order for the Veteran to be afforded a VA examination to determine if  any of his conditions could satisfy the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 251; see also Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's PTSD, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to special monthly compensation).  However, the Veteran failed to appear to the VA examination and in March 2012 the VA called the Veteran to determine why he failed to appear to the VA examination and left a message but he did not return a phone call.  Thus, there is no evidence that the Veteran has a single service-connected disability rated as 100 percent.  In addition, as noted above, the Veteran has the ability to leave his house by his scooter and is not housebound.  Thus, the Veteran does not meet the requirements of 38 U.S.C.A. § 1114(s)(2).

In sum, the Board finds that the Veteran does not met the criteria for special monthly compensation at the housebound rate since he does not have a single service-connected disability at the 100 percent rate nor is he housebound.  Therefore, special monthly compensation at the housebound rate is not warranted. 


ORDER

Special monthly compensation based on the need of aid and attendance is granted.

Special monthly compensation at the housebound rate is denied. 




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


